On Application eok Reheaking.
Fennek, J.
After an attentive consideration of the various charges of error assigned in this application, we find no merit iu any of them, and no occasion to assign additional reasons in support of the original opinion.
One point, however, not referred to in that opinion requires mention, which is, that the judgment sought to bo revived was rendered against Haywood Stackhouse, eo nomine, after his death. The point is certainly a grave one; but considering the peculiar circumstances of this case *535and the fact that his representatives were parties, before the judgment was rendered, and actually appealed from it to this Court, where it was affirmed, we are not prepared now to treat it as an absolute nullity of a character such as would justify us in refusing to revive the judgment.
It may be, that, in some form of proceeding, the judgment might be made operative against the representatives. On that subject we express, at present, no opinion.
The effect of the judgment of revival is not to lend any force or effect to the judgment which it does not intrinsically possess. We prefer to postpone such questions until proceedings necessarily involving them are presented for our consideration.
Rehearing refused.